PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Graziano, Thomas
Application No. 16/593,988
Filed: October 05, 2019
For: MEDICATION DISPENSING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Non-provisional Application (Notice), mailed October 23, 2019.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on December 26, 2019. A Notice of Abandonment was mailed on June 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an excess claim fee of $120, (2) the petition fee of $525, and (3) a proper  statement of unintentional delay. 

This application is being forwarded to the Office of Patent Application Processing (OPAP) for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to OPAP at (571) 272-4000.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET